Citation Nr: 0423167	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  97-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel





INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  
A September 1998 Board decision reopened the claim of 
entitlement to service connection for a back disorder and 
remanded it for further development.  The veteran's claims 
file was transferred to the VA Regional Office in St. 
Petersburg, Florida, in November 1999 and was then 
transferred to the VA Regional Office in Roanoke, Virginia 
(RO), in November 2001.

In a January 2003 decision, the Board denied the veteran's 
claim for service connection for a back disorder.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in an order dated 
in November 2003 granted a Joint Motion to Remand the case 
for compliance under the Veterans Claims Assistance Act of 
2000 (VCAA) with the duty to notify the veteran which 
portion, if any, of the information or evidence needed to 
substantiate his claim should be provided by him and which 
portion, if any, would be obtained by VA.  In March 2004, the 
Board remanded the case to the RO to remedy the procedural 
deficiency noted by the Court.


FINDING OF FACT

The veteran's current back disorder, which was first 
diagnosed several years after service, is not related to his 
military service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA and its implementing regulations essentially 
eliminated the requirement that a claimant submit evidence of 
a well-grounded claim.  Under the VCAA, VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  VA must notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this case, the RO sent a letter to the veteran in March 
2002 informing him of the enactment of the VCAA and advising 
him of examples of the type of evidence needed to complete 
his claim.  The RO incorrectly listed the claim as one for an 
increase for the veteran's back disorder rather than one for 
service connection.  However, in the July 2002 supplemental 
statement of the case, the RO informed the veteran of the 
requirements of the VCAA as it applied to his claim for 
service connection.  In the November 2003 Joint Motion for 
Remand by the parties, they determined that the July 2002 
supplemental statement of the case, although it set forth the 
text of 38 C.F.R. § 3.159, did not contain a discussion of 
the allocation of the corresponding burdens to obtain 
evidence.  See Joint Motion at 3; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, the case was remanded to 
the Board to correct this procedural deficiency.  

On remand, the Board sent the veteran's attorney a letter, 
dated in January 2004, informing him that he had an 
opportunity to submit additional evidence and/or argument in 
support of the appellant's appeal before the Board proceeded 
with readjudication.  In response, the Board received a form, 
dated in February 2004, signed by the appellant, indicating 
that he did not have anything else to submit and requesting 
that the Board proceed immediately with the readjudication of 
his appeal.

In March 2004, the Board remanded the case to the RO to cure 
the procedural deficiency noted in the Joint Motion for 
Remand by ensuring that any notification and development 
action required by the VCAA be completed.  In particular, the 
Board instructed the RO to notify the veteran of what action, 
if any, would be taken by VA with respect to evidentiary 
development to substantiate the claim on appeal and what was 
the responsibility of the veteran.  

In April 2004, the RO sent the appellant a letter in which it 
listed the evidence it had already received in support of his 
claim, informed him of the evidence that VA was responsible 
for getting, and advised him that VA would make reasonable 
efforts to get certain evidence.  The RO also advised the 
veteran what information he was required to provide in order 
for VA to help him with his claim.  The RO specifically 
notified the veteran that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  Finally, 
the RO informed the veteran what the evidence must show to 
support his claim for service connection and how VA would 
help him obtain that evidence.

In reply to the RO's letter, the veteran's attorney sent a 
letter, dated in April 2004, in which he stated that the 
veteran did not have any additional evidence or argument to 
provide and requesting that VA proceed immediately with 
readjudication.  Because no additional evidence or argument 
was submitted to the RO for readjudication, the RO 
immediately returned the case to the Board.  38 C.F.R. 
§ 19.31(c)(1).  Additionally, the Board Remand in March 2004 
required a supplemental statement of the case to be issued 
only if additional evidence was submitted.  38 C.F.R. 
§ 19.31(c)(2).  Thus, the April 2004 letter sent by the RO 
fulfilled the notification requirements of the VCAA and, 
given the April 2004 reply to this letter from the appellant, 
that no harm or prejudice will result from the Board's 
proceeding with adjudication of his appeal.

The veteran's service medical records show complaints of low 
back pain in July 1977, two months after an automobile 
accident.  However, a back examination was negative.  The 
diagnosis was low back sprain, secondary to accident.  The 
veteran was also seen for back problems in August 1978 of two 
years duration, with an assessment of bilateral paraspinous 
muscle spasm rendered.  In December 1978, he was referred to 
physical therapy from orthopedics for chronic low back 
syndrome.  Thereafter, in January 1979, examination of the 
veteran's lumbosacral spine was normal.  Importantly, the 
veteran's March 1979 separation examination revealed normal 
findings of the spine, as did the report from an August 1980 
reserve enlistment examination.

Subsequent to service discharge, private medical records in 
1981 report treatment for other disorders, with no complaints 
or findings of a back disorder.

Treatment records dated in 1982 from R. Greenfield, M.D., 
report a date of injury as August 3, 1981, with the diagnosis 
of acute lumbosacral strain.  Thereafter, the veteran was 
hospitalized in April 1983 for a herniated lumbar disc.  A 
chymopapain injection to the L5-S1 disc was performed by R. 
C. Richley, M.D.  An April 1983 magnetic resonance imaging 
(MRI) yielded an impression of herniated disc syndrome, 
lumbar spine.  An April 1983 diskogram yielded findings of a 
normal L4-5 disc and a degenerated L5-S1 disc, with large 
amount of contrast extravasation.  Dr. Richley noted that the 
veteran had a long history of industrial injury to his back 
and knee resulting in discogenic back pain.  An October 1984 
private medical record revealed treatment for mechanical low 
back pain.

A February 1989 VA treatment record indicated that the 
veteran was treated for low back pain for eight years, status 
post work injury.  Another VA treatment record revealed 
treatment for an 8-year history of low back pain, with a 
herniated nucleus pulposus, and indicated that the veteran 
complained of increasing low back pain, having worked in 
manual labor for the past 8 to 9 months.  The report from an 
August 1989 VA examination also revealed differential 
diagnoses for his low back disorder, including lumbar disc 
herniations, and muscular low back pain, and indicated that 
the injury to his back occurred in 1981.

The report from an August 1989 VA neurological examination 
yielded a history of low back pain since approximately 1981 
and possibly prior to that time.  A history of being 
diagnosed with a herniated disc, and of the veteran's back 
bothering him subsequent to his stepping in a pothole, was 
also given.  The diagnosis rendered included a history of 
lumbar disc herniations with chymopapain injections.  The 
report from a VA orthopedic evaluation, also conducted in 
August 1989, yielded a diagnosis of muscular low back pain.  
The veteran stated that his low back symptoms began in 
service in 1976 or 1977.  X-rays from August 1989 yielded 
normal findings of the lumbar spine, except for questionable 
findings of bony demineralization.  A September 1990 MRI 
report rendered an impression of degenerative L5-S1 disc with 
mild diffuse and symmetric bulging and no evidence of thecal 
sac or nerve root compression.

The veteran was examined by T. Buggs, M.D., in June 1995.  A 
history of chronic back pain since 1981 was noted.  The 
diagnosis was chronic back pain.

Treatment records from P. Savage, M.D., dated in June 1996, 
report that the veteran stated that he originally injured his 
back on August 3, 1981, while lifting at work, and he had 
been in continuous pain since 1983.  The diagnosis was 
degenerative disc disease of the lumbar spine and low back 
pain.

A letter from Dr. Richley, dated in December 1996, stated 
that he had reviewed the veteran's medical history and found 
that the treatments and diagnosis rendered by his office in 
the 1980s and 1990s "coincide with the complaints documented 
in the military records."  He went on to state that 
"[c]hronic low back pain with degenerative disk disease is a 
classic, insidious deformity, which can progress with or 
without aggravation or trauma" and appeared to represent the 
same diagnostic criteria and work up that was pursued in the 
1980s.  He indicated that the conditions that the veteran was 
treated for during the 1980s and 1990s were similar to those 
complaints, diagnoses, and treatments in the veteran's 
military records.

At a VA examination conducted in February 2000, the veteran 
complained of low back pain since 1978.  He rated the pain as 
an 8 on a scale of 1 to 10.  The veteran denied any lower 
extremity symptomatology.  Examination found motor strength 
was 5/5, with no evidence of positive straight leg raising.  
Sensory examination was normal.  Deep tendon reflexes were 
normal and symmetrical.  Gait examination was normal, with no 
antalgic movement.  The range of motion of the lumbar spine 
was 95 degrees flexion, 35 degrees extension, 40 degrees 
lateral bending bilaterally, and 35 degrees rotation 
bilaterally.  X-ray examination showed a normal lordotic 
curve with no significant degenerative changes or significant 
disc height losses.  The Board notes that an addendum to the 
veteran's February 2000 VA examination, which consists of 
evidence unfavorable to a claim of service connection, 
pertains to another veteran.  The Board will not consider 
this addendum in adjudicating the veteran's claim.

At a VA fee basis examination conducted in May 2002, the 
veteran reported low back problems, which he related to an 
injury in service in 1978.  He reported that he performed 
frequent heavy lifting in service.  The veteran currently 
complained of low back pain and radiation down the left 
buttock and leg, with numbness and tingling in the left lower 
extremity.  It was noted that the veteran had an MRI and 
electromyogram (EMG) performed in the 1980s and was treated 
with epidural injections in 1982 and recently.

The examination found no tenderness or spasm of the lumbar 
spine.  The range of motion of the lumbar spine was 105 
degrees flexion, 20 degrees extension, and 30 degrees lateral 
bending, bilaterally.  The examiner noted that when the 
veteran regained position, he tended to climb up his legs 
with his hands.  Straight leg raising was normal.  Lower 
extremity deep tendon reflexes were 2+ and symmetrical.  He 
could heel and toe walk satisfactorily. L5 hypesthesia was 
noted.  An x-ray study noted ramrod straight lumbar posture, 
no disc space narrowing, inferior end plate spurring, and 
facet joint degenerative change at L5-S1 right greater than 
left.  The diagnosis was degenerative joint disease L5-S1 
facet joints, right greater than left causing mechanical back 
pain.  The examiner noted that two entries from the veteran's 
service medical records reference low back pain, with no 
suggestion of a discogenic or facet cause; nor was there any 
history of an acute lumbar injury.  The examiner therefore 
concluded that he was "unable to connect [the veteran's] 
current situation to any activity or treatment rendered to 
[the veteran] while on active duty."

In a motion for reconsideration of the Board's now vacated 
January 2003 decision, the veteran stated that he did not 
become aware until 1989 of his eligibility for continued 
treatment of his back by VA after service if pain persisted.  
Therefore, when he injured his knee in an industrial accident 
in 1981 he "deceived" his employer by claiming that he also 
injured his back in the industrial accident so that he could 
receive treatment for his back disorder which, he argues, 
really originated in service.  He noted that, when he settled 
his claim against his employer, whom he deceived in the 
1980s, he received lifetime medical coverage, and therefore, 
whenever he receives treatment, he must give reference to the 
insurance carrier for services to be reimbursed.

The veteran contends that he is entitled to service 
connection for a back disorder as evidenced by his treatment 
for low back pain in service.  The law provides that service 
connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran was treated for low back pain in service.  
Importantly however, his March 1979 separation examination 
and August 1980 reserve enlistment examination revealed 
normal findings of the spine.  The veteran sought orthopedic 
treatment for foot problems in early 1981, yet there were no 
complaints or findings of a low back disorder.  In fact, the 
next mention of low back problems in the record occur after a 
work-related injury on August 3, 1981, and none of these 
records referenced a previous back injury in service as the 
etiology or the precursor to the veteran's complaints.

The opinion of Dr. Richley in 1996, indicated that the 
complaints in service "coincide" with the treatment and 
diagnosis during the 1980s and 1990s.  Dr. Richley noted that 
he reviewed his own treatment records and the history of back 
complaints during the 1970s prior the veteran's "industrial 
treatment."  However, Dr. Richley did not discuss the normal 
findings on the examinations pertaining to the low back in 
1979 and 1980, the lack of any post-service complaints of a 
low back problem prior to the veteran's August 1981 work-
related injury, or the several post-service medical reports 
that noted that the veteran first sustained a low back 
condition in 1981.  The Board also notes that in 1983, Dr. 
Richley stated that the veteran had a long history of 
industrial injury to his back and knee resulting in 
discogenic back pain, yet no mention of his inservice back 
complaints were made at time.

The Board finds the opinion of the VA fee basis examiner in 
2002 more probative.  The examiner reviewed all the veteran's 
medical records, to include all private, VA, and service 
medical records and concluded that there was not a connection 
between the inservice complaints and the veteran's current 
back disorder.  

Moreover, the Board concludes that the veteran's argument in 
his March 2003 Motion for Reconsideration indicating that he 
deceived his employer in the 1980s in order to obtain 
financial benefits by stating that he injured his back on the 
job when he actually injured his back in service does not 
constitute credible and probative evidence of a current 
service-connected back disorder.  Concerning this, the Board 
notes that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness.  It 
has been termed as 'the quality or power of inspiring 
belief. . . .'  Credibility . . . apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Indiana Metal Prods. v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  
In this case, the veteran's argument does not inspire belief 
because in it he admits that in the past he engaged in 
deception in order to obtain financial benefits.  
Furthermore, his statement does not hang together in a 
consistent manner with the negative findings on examinations 
of the back conducted in service, and in this way too, his 
statement does not inspire belief.  Accordingly, the Board 
finds the March 2003 statement of the veteran is not credible 
and assigns it less probative weight than it does to the 
service medical records and other evidence discussed above, 
including the opinion of the VA fee basis examiner in 2002.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a back disorder.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



